Citation Nr: 1742721	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for congestive heart failure (CHF).

3. Entitlement to service connection for left shoulder disability.

4. Entitlement to service connection for right shoulder disability.

5. Entitlement to service connection for asthma.

6. Entitlement to service connection for sleep apnea.

7. Entitlement to service connection for gout.

8. Entitlement to an initial disability rating higher than 30 percent for migraines.

9. Entitlement to an initial disability rating higher than 10 percent for left knee strain with shin splints.

10. Entitlement to an initial disability rating higher than 10 percent for lumbar spine osteoarthritis.

11. Entitlement to an initial disability rating higher than 0 percent for cervical spine degenerative disc disease.

12. Entitlement to a total disability rating based on individual unemployability. (TDIU)


REPRESENTATION

Appellant represented by:	Ryan J. Coskrey, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 1989.

These matters come before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In that rating decision, the RO denied service connection for hypertension, CHF, disabilities of the left and right shoulders, asthma, sleep apnea, and gout. The RO granted service connection for migraines, and assigned a 30 percent disability rating; granted service connection for left knee disability, and assigned a 10 percent disability rating; granted service connection for lumbar spine disability, and assigned a 10 percent disability rating; and granted service connection for cervical spine disability, and assigned a 0 percent disability rating.

In August 2017, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In the August 2017 Board hearing, the Veteran indicated that he was raising the issue of a TDIU. In addition, the Veteran's claims file contains a decision of the United States Social Security Administration (SSA), that the Veteran is disabled for SSA purposes due to mood disorder and back disorders. The Veteran's back disorders are service connected. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record in the increased rating claim. The Board finds that the record raises a TDIU claim. The Board has added the TDIU claim to the issues on appeal.

In the August 2017 Board hearing, the Veteran indicated that he was withdrawing his appeals for service connection for disabilities of the left and right shoulders and for asthma, sleep apnea, and gout.

In May 2012 the Veteran submitted a claim for service connection for migraines. In an August 2012 statement, he reported that a head injury that he sustained during service resulted in multiple issues, including head pain and difficulty concentrating. In the November 2012 rating decision, the RO granted service connection for migraine headaches. In a July 2017 statement, the Veteran asserted that his August 2012 statement was an informal claim for residuals of head trauma including residuals other than migraines. He indicated that he was seeking service connection for head trauma residuals including problems with memory and concentration. The August 2012 statement appears to have raised the issue of service connection for head injury residuals in addition to migraines, including concentration problems. The July 2017 statement clarifies that the residuals for which he seeks service connection also includes memory problems. The claims file contains indications that the RO has begun to consider the issue the Veteran raised, but has not yet decided the issue. Thus, the issue of service connection for head injury residuals in addition to migraines, to include cognitive issues such as problems with concentration and memory, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for hypertension and CHF, of the ratings for disabilities of the left knee, lumbar spine, and cervical spine, and of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In the August 2017 Board hearing, prior to promulgation of a decision on the appeals for service connection for disabilities of the left and right shoulders, and for asthma, sleep apnea, and gout, the Veteran stated that he wished to withdraw those appeals.

2. From May 1, 2012, the Veteran's migraines have been manifested by monthly or more frequent completely prostrating attacks, with prolonged symptoms, that are productive of severe economic inadaptability.



CONCLUSIONS OF LAW

1. On the issues of service connection for disabilities of the left and right shoulders, and for asthma, sleep apnea, and gout, the criteria for withdrawal of a substantive appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. From May 1, 2012, the effects of the Veteran's migraines have met or approximated the criteria for a 50 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in an August 2012 letter. In that letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the August 2017 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issue that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). In the August 2017 Board hearing, the Veteran indicated that he was withdrawing his appeals for service connection for disabilities of the left and right shoulders and for asthma, sleep apnea, and gout. The claims file contains a written transcript of that hearing. Thus, there is no remaining allegation of error of fact or law for appellate consideration, and the appeals of those issue are withdrawn. Accordingly, the Board does not have jurisdiction those appeals, and those appeals are dismissed.

Migraines

The Veteran appealed the initial (effective May 1, 2012) 30 percent rating decision that the RO assigned for his migraines. He contends that the frequency, duration, and severity of his migraines warrant a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides criteria for evaluating migraines as follows: 

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
   ........................................................ 50 percent

With characteristic prostrating attacks occurring on an average once a month over last several months   30 percent

With characteristic prostrating attacks averaging one in 2 months over last several months  ............... 10 percent

With less frequent attacks  ........................... 0 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100.

In September 2012, the Veteran wrote that episodes of severe head pain, visual blurriness or blindness, and disorientation, began while he was in service. He stated that after service he was diagnosed with migraines.

The Veteran's father wrote in September 2012 that the Veteran lived with him for a while after his 1989 separation from service. The Veteran's father recalled that the Veteran sometimes spent hours or days in his room because of his migraine pain, and that on one occasion he was rushed to the hospital because of a migraine.

In a September 2012 statement, the Veteran's fiancée wrote that she had known him for five years. She stated that during that time he had experienced several episodes of migraines in which he lost his vision, had numbness in his arms, and had sensitivity to light and sound.

On VA medical examination in September 2012, the Veteran reported that his migraines occurred about once a month and lasted one to two days. He stated that the head pain was accompanied by sensitivity to light. The examiner indicated that the Veteran did not have very frequent prostrating and prolonged attacks of migraine headache pain. The examiner found that the Veteran's migraines did not impact his ability to work.

In VA treatment in October 2012, the Veteran reported having had twelve migraines since March 2012. In a neurology consultation in November 2012, he described ongoing episodes of severe headaches with visual obscuration, and sometimes numbness in his face or one arm. He stated that the severe headache usually lasted a few hours, and that dull headache and sensitivity to light and sound continued for a few days. He related that the episodes previously occurred a few times per year, but recently increased to twelve or thirteen over a period of a few months.

In a VA neurology consultation in May 2013, the Veteran reported that, while on medication, he had experienced six migraines so far in 2013. He reported associated memory problems. VA treatment notes from 2013 through 2017 reflect ongoing medication for migraines.

Notes from private treatment in 2013 and 2014 reflect ongoing migraines. In a neurology consultation in November 2014, the Veteran reported increased frequency of migraine attacks, with total blacking out of vision, and one-sided numbness. He stated that the same symptoms, with lesser severity, continued for about two days after the severe attacks.

In the August 2017 Board hearing, the Veteran reported that, before taking medication for migraines, he had them three to four times a week. Since being on medication, he stated, he had them two to three times a month. He described his head pain during migraine attacks as extreme, excruciating, and unbearable. He stated that he also experienced vision problems, sensitivity to light and sound, and disorientation. He reported that the migraines lasted about four hours. He stated that during each migraine he stayed in a completely dark and quiet room.

On VA examination in August 2017, the Veteran reported having throbbing headaches with visual changes and sensitivity to light and sound. He stated that he took one medication twice daily and an additional medication during headaches. He related that the headaches occurred about once a month and usually lasted less than a day. He indicated that presently he was disabled and not employed, but that in the past he lost a job as a security guard because of his migraines. He related that over the preceding twelve months his migraines had caused him to lose up to a week from work or other activity. The examiner concluded that the Veteran had very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.

Medical treatment and examination records, and statements from the Veteran and persons who know him, indicate that from 2012 forward he had completely prostrating migraine attacks at least monthly, and often more frequently. The effects have been prolonged, in that the severe attacks have been followed by lesser symptoms lingering for one or more days. While the 2012 VA examiner found that the Veteran's migraines did not affect his work capacity, that examination was performed fairly soon after the Veteran's migraines increased in frequency, so the report may not reflect full consideration of the increased effects. The 2017 VA examiner endorsed that the Veteran's migraines produce severe economic inadaptability. Considering all of the evidence together, the picture of the migraine disability from 2012 forward more nearly approximates the criteria for a 50 percent rating than those for a 30 percent rating. Resolving reasonable doubt in the Veteran's favor, the Board grants a 50 percent rating. The rating criteria appropriately address the manifestations of the Veteran's migraines, including the effects on his capacity for employment. His migraines have not required frequent hospitalizations. Thus it is not necessary to refer the issue of ratings for his migraines for consideration of extraschedular ratings.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeals for service connection for disabilities of the left and right shoulders, and for asthma, sleep apnea, and gout, are dismissed.

From May 1, 2012, a 50 percent disability rating for migraines is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


REMAND

The Board is remanding to the AOJ, for additional action, the issues of service connection for hypertension and CHF, of the ratings for disabilities of the left knee, lumbar spine, and cervical spine, and of a TDIU.

The Veteran contends that he has hypertension that began during his service. His service treatment records reflect elevated blood pressure readings on several occasions; but those records contain no diagnosis of hypertension. Post-service medical records show diagnosis and treatment of hypertension. The claims file does not contain any medical finding or opinion as to whether there is a relationship between elevated blood pressure in service and the current hypertension. The Board is remanding the issue for a VA examination with file review and opinion as to the likely etiology of the current hypertension.

The Veteran states that a treating physician has indicated that CHF found in recent years is a result of his hypertension. His claim for service connection for CHF thus is intertwined with his claim for service connection for hypertension. The assembled post-service medical records show findings of hypertension and of CHF, but do not explicitly address whether the hypertension caused the CHF. On remand, the examination to address the etiology of his hypertension should also address the likely etiology of his CHF.

The Veteran contends that the effects of his service-connected left knee disability, described as strain with shin splints, warrant a disability rating higher than the initial 10 percent rating that the RO assigned. He contends that the effects of his service-connected low back disability, described as lumbar spine osteoarthritis, warrant a disability rating higher than the initial 10 percent rating that the RO assigned. He contends that the effects of his service-connected neck disability, described as cervical spine degenerative disc disease, warrant a disability rating higher than the initial 0 percent rating that the RO assigned. In the August 2017 Board hearing, he stated that his left knee disability had worsened since the September 2012 VA examination of that knee. He related that the September 2012 VA examinations of his low back and neck had not addressed numbness and tingling in his extremities, which he asserts are neurologically related to his service-connected spine disorders. The Board is remanding the knee, low back, and neck rating issues for a new examination and file review to obtain current findings and to address the other questions that the Veteran has raised. In addition, the Board notes that recently, in Correia v. McDonald, 28 Vet. 158 (2016), the Court emphasized that VA regulations at 38 C.F.R. § 4.59 indicate that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. The new examination of the Veteran's left knee, low back, and neck should include findings consistent with those requirements.

The Veteran contends that the combined effects of his service-connected disabilities make him unemployable. That TDIU claim is intertwined with claims that remain pending, including claims for service connection for hypertension and CHF, and claims for higher ratings for disabilities of the left knee, low back, and neck. The Board therefore is remanding the TDIU for the RO to address after fulfilling remand instructions regarding, and readjudicating, those intertwined claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)


1. Schedule the Veteran for a VA medical examination to address the likely etiology of his hypertension and his congestive heart failure (CHF). Provide the Veteran's claims file to the examiner. Ask the examiner to review the claims file and examine the Veteran. Ask the examiner to provide clear and thorough explanations for each conclusion and opinion. Ask the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had onset during his service. Ask the examiner to provide opinions as to whether it is at least as likely as not that the Veteran's CHF is proximately due to, or is aggravated by, his hypertension.

2. Schedule the Veteran for a VA examination to obtain detailed musculoskeletal and neurological findings as to the current manifestations and effects of disabilities of his left knee, low back, and neck. Provide the Veteran's claims file to the examiner for review.

Ask the examiner to examine the Veteran and report the current manifestations and effects of disabilities of his left knee, low back and neck. Ask the examiner to report for each of those areas the ranges of motion, including motions of the right knee for comparison, motions to both sides of the thoracolumbar and cervical areas of the spine, active and passive ranges of motion, and ranges of motion with and without weight-bearing.

Ask the examiner to state, for the Veteran's left knee, thoracolumbar spine, and cervical spine, whether the joints have pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if there is evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible. Ask the examiner, for each disorder of the left knee, low back, and neck, to describe the effects of the disorder on the Veteran's capacity for employment.

Ask the examiner to report on symptoms and evidence of neurological problems affecting any upper or lower extremity, and to perform any necessary testing. Ask the examiner, for each neurological symptom or disorder affecting any upper or lower extremity, to provide opinion as to whether it is at least as likely as not that the symptom or disorder is proximately due to, or is aggravated by, a disorder affecting the thoracolumbar or cervical areas of the spine. Ask the examiner to provide clear and thorough explanations of his opinions.

3. Then review the expanded record and consider the remanded claims for service connection for hypertension and CHF and higher ratings for disabilities of the left knee, low back, and neck.

4. Then review the expanded record and adjudicate the claim for a TDIU.

5. Then, if any remanded claim is not granted to the Veteran's satisfaction, issue the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded matters. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


